DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 4, 2020.  As directed by the amendment: claim(s) 5-7 have been amended, claim(s) 1-4 have been cancelled, and no claim(s) have been added. Thus, claims 5-7 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pgs. 5-6, filed November 4, 2020, with respect to the 112(a) rejection of claim 7 have been fully considered and are persuasive.  The 112(a) rejection of claim 7 has been withdrawn. 
Applicant’s arguments, see pgs. 5-6, filed November 4, 2020, with respect to the 112(b) rejection of claims 5-6 have been fully considered and are persuasive.  The 112(a) rejection of claim 5 has been withdrawn. 
Applicant’s arguments with respect to claims 5-7 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler (US 2006/0004306 A1) in view of O’Donnell (2004/0054357 A1).
Regarding claim 5, Altshuler discloses a method for minimally invasive rejuvenation of biological tissue and restoration of functional properties, characteristics, and structure thereof by creating non-thermal microdestruction sites on biological tissue to promote natural regeneration in desired areas (photodisruption e.g. [0019]), the method comprising: generating a plurality of explosive waves directed at biological tissue (e.g. Fig 42a; [0486]-[0487]), each wave travelling radially from an epicenter on the surface of skin, and into said biological tissue, wherein all epicenters of acoustic waves are located at equal distance from one another, wherein the power of each acoustic wave is not sufficient by itself for the mechanical destruction of any component of said biological tissue, but sufficient to create microdestruction sites by partially destroying biological tissue in interferences zones of said biological tissue where two or more acoustic waves interact (e.g. [0486]-[0487] the system discloses utilizing a skin-lifting implement to create a space between the two lighting assemblies 520 and the illumination is selected so that the damage zones are only in the spatial zones 507 where the beams intersect); and arranging said epicenters of said plurality of explosive acoustic waves so that the the dimension of the microdestruction sites (the beams intersection) are controlled with high precision to be in the desired). Altshuler is silent regarding wherein the method includes comprising generating a plurality of explosive acoustic waves directed at biological tissue.
However, O’Donnell discloses a method and system to create and acoustically manipulate a microbubble within tissue wherein the method includes comprising generating a plurality of explosive acoustic waves directed at biological tissue (e.g. [0005]; [0013]; [0031] the system shows that the utilization of the ultrafast laser for photodisruption inherently includes the generation of an acoustic wave).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to understand that the utilization of the laser source in Altshuler inherently includes the generation of explosive acoustic waves directed at biological tissue.
Regarding claim 6, modified Altshuler discloses wherein in order to create microdestruction sites in deep biological tissue, said plurality of explosive acoustic waves are generated as divergent explosive acoustic waves so that interference zones are formed deep inside the biological tissue where the explosive acoustic waves are focused (e.g. [0486]-[0487]).
Regarding claim 7, Altshuler discloses a method for minimally invasive rejuvenation of biological tissue and restoration of functional properties, characteristics, and structure thereof by creating non-thermal microdestruction sites on biological tissue to promote natural regeneration in desired areas (e.g. [0019]), the method comprising: the system utilizes electromagnetic radiation [0152]; [0274]; [0363] the system can utilize different parameters to adjust the phases of the output of the system), wherein the power of each acoustic wave is sufficient to create areas of mechanical destruction of biological tissue radially from an epicenter of each acoustic wave, but not in the epicenter (e.g. [0486]-[0487] the system discloses utilizing a skin-lifting implement to create a space between the two lighting assemblies 520 and the illumination is selected so that the damage zones are only in the spatial zones 507 where the beams intersect); and arranging the epicenters for said plurality of explosive in-phase acoustic waves adjacent to each other such that microdestruction sites are formed only in interference zones located in the desired areas of biological tissue where two or more explosive in-phase acoustic waves interact (e.g. [0487] the dimension of the microdestruction sites (the beams intersection) are controlled with high precision to be in the desired). 
Altshuler is silent regarding wherein the method includes comprising generating a plurality of explosive acoustic waves directed at biological tissue.
However, O’Donnell discloses a method and system to create and acoustically manipulate a microbubble within tissue wherein the method includes comprising generating a plurality of explosive acoustic waves directed at biological tissue (e.g. [0005]; [0013]; [0031] the system shows that the utilization of the ultrafast laser for photodisruption inherently includes the generation of an acoustic wave).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to understand that the utilization of the laser source in Altshuler .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								February 23, 2021
/J.F.H./Examiner, Art Unit 3792            

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792